2015 IL App (1st) 150310
                                          No. 1-15-0310
                                         March 10, 2015

                                                                             SECOND DIVISION



                                              IN THE

                                APPELLATE COURT OF ILLINOIS

                                          FIRST DISTRICT


     ADOLFO MONDRAGON,                            )       Appeal from the Circuit Court
                                                  )       Of Cook County.
                 Petitioner-Appellant,            )
                                                  )
                 v.                               )       No. 2015 COEL 15
                                                  )
     RAUL O. REYES and THE BOARD OF               )       The Honorable
     ELECTION COMMI SSIONERS OF THE               )       David A. Skryd,
     CITY OF CHICAGO and its Members              )       Judge Presiding.
     LANGDON D. NEAL, RICHARD A.                  )
     COWEN, and MARISEL A. HERNANDEZ,             )
                                                  )
                 Respondents-Appellees.           )



                 JUSTICE NEVILLE delivered the judgment of the court, with opinion.
                 Presiding Justice Simon and Justice Liu concurred in the judgment and opinion.


                                           OPINION

¶1        This case involves the interpretation of provisions in the Illinois Municipal Code (Code)

       (65 ILCS 20/21-14(a) (West 2012)) concerning residency requirements following

       redistricting. Although Raul Reyes had lived in the 14th ward within the year preceding the

       2015 election, he sought election as alderman for the 15th ward.        Adolfo Mondragon
     No. 1-15-0310


        objected maintaining that Reyes did not meet the Code's residency requirement. The Board

        of Election Commissioners of the City of Chicago (Board) dismissed Mondragon's objection,

        finding that because of a redistricting in 2012, residents of the 14th ward met the residency

        requirement to run for alderman in the 12th, 14th, 15th, 16th, 22nd, and 23rd wards.

        Mondragon appeals. We agree with the Board's interpretation of the Code, and therefore we

        affirm.

¶2                                         BACKGROUND

¶3         Aldermen of the City of Chicago redrew the boundaries of the City's wards in 2012.

        Parts of the old 14th ward became parts of the new 12th, 14th, 15th, 16th, 22nd, and 23rd

        wards. Chicago held its first aldermanic election since the 2012 redistricting in February

        2015.

¶4         Raul Reyes lived on South Whipple Street in Chicago. Reyes's residence was in the 14th

        ward both before and after the 2012 redistricting. Reyes moved to an address in the new 15th

        ward during 2014. In November 2014, Reyes filed nomination papers, seeking election as

        alderman for the new 15th ward. Mondragon objected to Reyes's nomination, arguing that

        Reyes could not represent the 15th ward because he had not lived in the 15th ward for a year.

        See 65 ILCS 20/21-14(a) (West 2012). Reyes moved to dismiss the objection. Reyes

        contended that the Code permitted him to serve as alderman for the 15th ward because part of

        the old 14th ward had become part of the new 15th ward.

¶5         The Board agreed with Reyes and dismissed Mondragon's objection, thereby permitting

        Reyes's name to remain on the ballot for election as alderman for the 15th ward. The circuit

        court affirmed the Board's decision. Mondragon now appeals.

                                                    2
       No. 1-15-0310


¶6                                               ANALYSIS

¶7           Mondragon's appeal presents the court with a legal issue, the proper interpretation of the

          Code. Therefore, we review the Board's ruling de novo. County of Du Page v. Illinois Labor

          Relations Board, 231 Ill. 2d 593, 603 (2008).

¶8           The portion of the Code at issue provides: "In the election following redistricting, a

          candidate for alderman may be elected from any ward containing a part of the ward in which

          he or she resided for at least one year next preceding the election that follows the

          redistricting, and, if elected, that person may be reelected from the new ward he or she

          represents if he or she resides in that ward for at least one year next preceding the reelection."

          65 ILCS 20/21-14(a) (West 2012).

¶9           The dispute centers on the phrase "in which he or she resided for at least one year next

          preceding the election that follows the redistricting."       Reyes contends that the phrase

          modifies the noun "ward," and the entire phrase forms the object of the preposition "of."

          Mondragon argues that the phrase modifies the noun phrase "part of the ward." Under

          Mondragon's interpretation, after redistricting, a candidate may run for office only in the new

          ward that includes the part of the old ward where the candidate resided. Under Reyes's

          interpretation, after redistricting, candidates may run for office in any of the wards that

          include any part of the old ward.

¶ 10         Mondragon's interpretation runs into the difficulty with language in the Code that

          expressly permits a candidate to seek election from "any ward" that contains part of the old

          ward. If the legislature intended to limit the candidate to running only in the new ward that

          includes his residence, the legislature would have said that the candidate "may be elected

                                                        3
       No. 1-15-0310


          from the ward containing the part of the ward in which he or she resided for at least one year

          next preceding the election that follows the redistricting," because a single residence must lie

          in only one of the new wards.

¶ 11          To address this difficulty with the Code's language, Mondragon substantially rewrites the

          Code. He argues that we must read "part of the ward" to mean "the precinct" where the

          candidate lived. Thus, Mondragon argues that the Code permits a candidate to run for office

          from a ward other than the one in which he resides only if part of the precinct in which he

          resided becomes part of a different ward. Because no part of the precinct in which Reyes

          resided became part of the 15th ward, Mondragon claims that Reyes cannot represent the

          15th ward.

¶ 12          The legislature did not refer to precincts in this portion of the Code. We find that the

          language of the Code does not support Mondragon's strained interpretation. See King v. First

          Capital Financial Services Corp., 215 Ill. 2d 1, 26 (2005).

¶ 13          The legislative history supports Reyes's interpretation of the Code. In response to a

          question about the effect of redistricting on candidates for alderman, Representative Currie

          explained that the Code "will work the same way it works for us. *** My house may not be

          in the district that I had represented but if I had lived in a district that included portions of the

          new territory I'd be allowed to run ***." 93d Ill. Gen. Assem., House Proceedings, July 24,

          2004, at 24 (statements of Representative Currie).

¶ 14          Currie referred to the "way it works for us." Article IV, section 2(c), of the Illinois

          Constitution of 1970 governs the candidacy of state representatives following redistricting.

          Section 2(c) provides, "In the general election following a redistricting, a candidate for the

                                                         4
       No. 1-15-0310


          General Assembly may be elected from any district which contains a part of the district in

          which he resided at the time of the redistricting and reelected if a resident of the new district

          he represents for 18 months prior to reelection." Ill. Const. 1970, art. IV, § 2(c). We have

          found no case in which a party argued for an interpretation of article IV in the way

          Mondragon interprets the Code.

¶ 15         Instead, we find two cases in which all the parties construed article IV in a manner

          consistent with Reyes's construction of the Code. In Dillavou v. County Officers Electoral

          Board, 260 Ill. App. 3d 127, 129 (1994), the court said:

                "Curran is the incumbent Democratic State representative from the 100th House

                District. He was originally elected as a representative from the 99th House

                District in 1982 and stood for reelection in that district through the 1990 election.

                In 1991, the legislative districts were reapportioned pursuant to constitutional

                mandate. [Citation.] As a result of boundary changes, Curran's Springfield home

                at 1040 Woodland (Woodland) is no longer in the territory encompassing the

                district from which he was elected. Because the redistricting process was not

                completed until early 1992, however, Curran was able to run for election in the

                100th district (which contains a majority of his former district) despite the fact

                that he now lived in the newly constituted 99th district. Curran knew, however,

                that to qualify for reelection in the 100th district in 1994 he had to establish

                residence in the 100th district at least 18 months prior to the 1994 general

                election."




                                                       5
       No. 1-15-0310


          Thus, in 1992, Curran could represent the 100th district, a district in which he did not reside,

          because, in the 1992 redistricting, a portion of the old 100th district (the district in which

          Curran resided prior to redistricting) became part of the new 100th district.

¶ 16         Similarly, in Walsh v. County Officers Electoral Board, 267 Ill. App. 3d 972, 974-75

          (1994), the court said:

                 "In 1990, McAfee was elected State representative to the General Assembly from

                 the 47th district. He was reelected to that office in 1992 and again seeks to be

                 elected on November 8, 1994. Between 1990 and 1992, the boundaries of the 47th

                 representative district were reapportioned, rendering McAfee's residence, located

                 at 6493 Apache Drive in Indian Head Park, Illinois (Apache), in the 48th rather

                 than the 47th district. Although McAfee no longer resided in the 47th district, for

                 purposes of the 1992 election, section 2(c) of article IV of the 1970 Illinois

                 Constitution (Ill. Const. 1970, art. IV, § 2(c)) permitted him to run as a candidate

                 from that district despite his failure to reside within its boundaries. McAfee was

                 reelected. Nevertheless, in order to obtain proper certification to run again in

                 1994, McAfee was required to establish a permanent residence in the 47th district

                 on or before May 8, 1993, 18 months prior to the general election."

¶ 17         In accord with the interpretation of article IV in Dillavou and Walsh, we adopt Reyes's

          construction of the Code. In the first election following the redistricting in 2012, a year-long

          resident of any part of the 14th ward would meet the residency requirement for representing

          any of the wards that included any part of the old 14th ward. Thus, a resident of the 14th

          ward could run for alderman from the 12th, 14th, 15th, 16th, 22nd, or 23rd ward. Dillavou,

                                                       6
       No. 1-15-0310
260 Ill. App. 3d at 129; Walsh, 267 Ill. App. 3d at 974-75; see also Norris v. Gould, 2003-

          1876, at 2 (La. Ct. App. 9/10/03); 854 So. 2d 448, 450.

¶ 18         Finally, Mondragon argues that the Code, as Reyes interprets it, violates the equal

          protection clause because most office seekers can run for alderman only in the wards in

          which they live, but residents of the redistricted 14th ward can choose any of six different

          wards in which to run. Mondragon cites no case finding any similar redistricting law

          unconstitutional, and he does not explain how the Code denies him equal protection.

          Mondragon lives in the 12th ward, not the 15th, so Reyes's candidacy for the office of

          alderman from the 15th ward has no adverse effect on Mondragon's right to representation in

          city council. Because Mondragon has not shown that he "ha[s] sustained or [is] in immediate

          danger of sustaining a direct injury from enforcement of the challenged statute" (Kluk v.

          Lang, 125 Ill. 2d 306, 315 (1988)), we find that Mondragon has not shown that he has

          standing to challenge the Code or Reyes's candidacy on equal protection grounds.

¶ 19                                          CONCLUSION

¶ 20         At the first election after the city council redistricts the City into wards with new

          boundaries, year-long residents of a redistricted ward meet the residency requirement for

          seeking office in any of the wards that include any part of the redistricted ward. Therefore,

          Reyes's residence in the 14th ward sufficed to make him eligible to run in 2015 for alderman

          of the 15th ward. Finally, Mondragon has not shown that he has standing to raise an equal

          protection challenge to the Code. Accordingly, we affirm the dismissal of Mondragon's

          objection to Reyes's candidacy.

¶ 21         Affirmed.

                                                      7